Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

1. Applicant’s amendment and remarks filed 10/22/21 are acknowledged. 

2.   Applicant is reminded of the election of a C1ORF32 polypeptide species consisting of SEQ ID NO:19, further comprising a heterologous sequence, but absent a dimerization or multimerization domain, as well as the disease species of rheumatoid arthritis (RA), 

3.   Claims 7, 8, 13, and 21-25 stand withdrawn from further consideration by the Examiner, under 37 C.F.R. § 1.142(b) as being drawn to non-elected species.

     Claims 1, 2, 4-6, 12, 14-20, and 26 are being acted upon.

4.   Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows: Specific deficiency – 
	a) proper sequence assurances have not been provided at the first page of the specification,
	b) amino acid sequences at page 34 of the specification have not been identified by SEQ ID NO:.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Correction is required.



5.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.   Claims 1, 2, 4-6, 12, 14-20, and 26 stand rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

	As set forth previously, A review of the specification reveals that the entire teaching of the 200+ page specification (including figures) discloses only that C1ORF32 can cause a decrease in activation and proliferation of cultured human T cells, a decrease in proliferation of cultured mouse CD4+ T cells, a decrease in the production of IL-2, IL-4, IL-17, and IFN-γ in cultured mouse T cells or splenocytes, and that C1ORF32 has no effect on IL-10 in said cultured cells.  Additionally, some effect is disclosed regarding the administration of C1ORF32 on EAE and CIA severity in mouse disease models.
	
	The following functional limitations are not shown:

“…treatment…without global immunosuppression or induction of immune tolerance”,
“…administering an effective amount…inhibits or reduces differentiation of, proliferation of, activity of, and/or cytokine production and/or secretion by an immune cell selected from the group consisting of Thl, Thl7, Th22, other cells that secrete, or cells that cause other cells to secrete, inflammatory molecules”,
“administered in an effective amount to inhibit or reduce differentiation of, proliferation of, activity of, and/or cytokine production and/or secretion by Thl, Thl7 and/or Th22 cells”,
“administered in an effective amount to enhance the suppressive or immunomodulatory effect of Tregs and/or Th2 cells on Thl or Thl7 cells”,
		“administered in an effective amount to promote or enhance IL-10 production”,
	“administered in an effective amount to increase cell numbers or increase populations of any of Tregs and/or Th2 cells”,
“administered in an effective amount to inhibit the Thl and/or Thl7 pathways and to enhance the activity of Tregs and/or Th2 cells on the Thl and Thl7 pathways and/or to promote or enhance IL-10 secretion”,
“administered in an effective amount for reducing proinflammatory molecule production in a subject”.

	The claimed functional limitations appear to comprise merely a wishlist.  Clearly, if such a therapeutic protein did exist, that could effect all of the above, it would likely change modern medicine as we know it.  It would just as clearly comprise the “magic bullet” immunologists have been seeking for decades.

Applicant's arguments filed 10/22/21 have been fully considered but are not found persuasive.  Applicant argues that Examples 4, 6, 7, 14, and 21 provide ample enablement.

In remains the Examiner’s position that the specification is not enabling for the breadth of the claimed method for the reasons set forth above.

7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

8.   Claims 1, 2, 4-6, 12, and 14-20 stand rejected under 35 U.S.C. 102(b) as being anticipated by WO 2009/032845 (IDS).

	As set forth previously, WO 2009/032845 teaches the treatment of the autoimmune disease RA (see particularly, paragraphs [0190-0191]), said treatment comprising the administration of the protein of SEQ ID NO:19 (SEQ ID NO:299 in the reference, see particularly paragraphs [0064] fused to a human IgG, see particularly paragraphs [0174] and [498] and Claims 111 and 159).  Claims 14-20 are included in the rejection because the instant characterization of the mechanism of efficacy does not render the method patentably distinct from that taught by the prior art.

Applicant's arguments filed 10/22/21 have been fully considered but are not found persuasive.  Applicant argues that the document does not teach the induction of immune tolerance.

Applicant is advised that the document teaches the product of the instant claims as well as it’s administration.  As a product cannot be separated from it’s inherent properties the reference anticipates the claimed invention.

9.   The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.  Claim 26 stands rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2009/032845 (IDS).

As set forth previously, WO 2009/032845 has been discussed above.

The reference differs from the claimed invention only in that it does not teach the administration of the construct of the claims for the treatment of RA after the failure of treatment with a TNF blocker.  TNF blockers, however, e.g., adalimumab, etanercept, etc., are well-known first line treatments for severe RA.  After the failure of one of these drugs it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to try an additional treatment such as the administration of the construct employed in the RA treatment method of the instant claims.

Applicant has not traversed this rejection separately.  See section 8, above

11.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111 (a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

12.  Claims 1, 2, 4-6, 12, 14-20, and 26 stand rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship for the following reasons.

As set forth previously, Hecht et al. (2018) teach the work for which patent protection is sought.  But as set forth therein, 13 authors listed on the paper “…are co-inventors of Compugen-owned intellectual property that includes ILDR2” (page 2036).  Just 6 of the 13 are named as inventors of the instant application. 

Applicant's arguments filed 10/22/21 have been fully considered but are not found persuasive.  Applicant argues that:
“…all contributors to a scientific publication do not have to “contribute to the conception of the invention”. Some authors carry out routine research necessary for the publication but would raise to the level of contributing to the conception of the invention, while other authors may identify the problem to be solved but once again may also not have contributed to the concept of the invention.”

The document does not list the co-authors as mere “contributors”, it teaches that they are “co-inventors”.  Accordingly the rejection is proper.

13.  No claim is allowed.

14.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 10/22/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644